Title: Jonathan Williams, Jr., to the American Commissioners, 1 April 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes April 1, 1777.
I received your favour of the 27 ultimo advising of the purchase of the arms &c. in Mr. Montieu’s magazine, which as soon as possible shall be all counted and the real quantity of each kind with the Tools &c. &c. exactly asscertained. In looking over your Letters I observe you have made a mistake of the pen in adding the Number of Fusils in my list where you say you find 81,764 of different kinds; if you will please to recur to that list you will find that all the Fusils and musquets, (exclusive of those that are too bad,) amount to only 75,644, the remainder are pistols and side arms. I hope however this mistake will not affect your Bargain, and that, whatever number you supposed them to be of, there will be a proportionable allowance for all that fall short, for as you made the Bargain agreeable to the List there can be no doubt but the number should be made good. Least I should have made this error myself I send you another Copy of my list; there may be more than it contains, and there may be less. Mr. Peltier thinks the Gun Barrells will turn out more but it is the Inventory only that must determine it. I shall inclose it as soon as it is taken, in the mean time I have desired that the workmen may continue their reparations till I have your orders relative to the whole. I have been over the Store to day with Mr. P. to examine what things there are that do not belong to this concern. There are 297 new Fusils (the same as those sent in the Mercury) which have been sold and paid for some months since, but remain here at the desire of the purchaser, and a few trifling articles that have no relation to arms which Mr. Peltier thinks cannot be understood as being in the bargain. It does not appear to me your intention that they should be included, so I do not contradict him; but there are about 100 doz. of Knives, 240 common iron hilted Swords, and about 400 slight Fuzils, all new, made at Mr. Montieus manufacture and sent hither for the negro Trade, which Mr. Peltier likewise thinks should not be included; but these I claim, particularly the Fuzils and swords as I think they come within the letter at least of the order: it remains with you and Mr. Montieu to determine to whom these belong. In the other points we are agreed, and except as above the Store and all its contents are on your account; the Time it is taken for will expire at the end of this year, if you mean to keep it longer for this or any other purpose, it should be known now as this is the Season when all Leases &c. are renewed. I shall observe your directions about the Cutter when she arrives.
I have not the honour of anything from you by this post, but Mr. Peltier has received advice that the destination of the Ship is changed, and that instead of going to Boston she is to go to St. Domingo and there to be unloaded. Mr. Montieu likewise mentions that the 7 officers and 2 Servants are to have their Passages in her. To all this I can say nothing as I have not your orders, and it is by them only that I shall be governed.
While I have the honour of your commands I will do my utmost to give you satisfaction, and I flatter myself you will allow that wherever the operations I have directed have turned out wrong there has been no intentional Fault, for had I known that the ship would be sent to the West Indies I should not have put the salt on board; but should have ballasted her with Bricks, which in that Country are valuable while the other is of little worth. In the States you know it is exactly the reverse and I supposed the Ship would go directly thither. I have the honour to be with the greatest Respect Gentlemen Your most obedient and most humble Servant
Jona Williams Junr
An american Ship is arrived at Quiberon but it is not yet known what news she brings.
 
Notation: From Mr. Williams Nantes April 1st. 1777. to Hon: Deputies U. S. Fusils in the Magaz.
